                    UNITED STATES DISTRICT C,OU|^Tp

                    SOUTHERN DISTRICT OF GEORGIA

                                         CASE NO. ^
                                                        c V 41 9                2

       GENERAL ORDER FOR SOCIAL SECURITY APPEALS

       Pursuant to 28 U.S.C. § 636(b) and this Court's Local Rule 72.3(a),

this appeal from the final decision of the Commissioner of Social Security

denying plaintiffs claim for Social Security benefits has been referred to

the Magistrate Judge for review and recommendation as to disposition.

       Upon the service of the Complaint on defendant, filing of the record

and briefing shall conform to the following schedule:

    (1) Within sixty days after service of the Complaint, defendant shall
    serve a copy of the administrative record on plaintiff and file it with
    the Court.^ The filing of the administrative record shall be deemed
    an answer to the Complaint.

    (2) Within thirty days from the filing of the Answer and
    administrative record, plaintiff shall serve and file a brief setting
    forth all errors which plaintiff contends entitle the plaintiff to relief.

    (3) Within forty-five days after service of plaintiffs brief, defendant
    shall serve and file a brief which responds specifically to each issue
    raised by plaintiff.

1    In those cases where a Fed. R. Civ. P. 12 motion to dismiss is warranted, the
Commissioner shall file a motion to dismiss in lieu of filing the administrative record.
The motion to dismiss shall be filed within sixty days ofservice of the Complaint. Any
opposition to the motion shall be filed within fourteen days of service of the motion,
and any reply shall be filed within seven days of seiwice of the opposition.
